PER CURIAM.
The relevant paragraphs are both on the free list and read as follows:
“Par. 695. Wax, vegetable or mineral.”
“Par. 633. Paraffin.”
The importation is known as “carnauba wax substitute”; carnauba wax being a vegetable wax. The government’s chemist admits that, although the so-called mineral waxes are not regarded as waxes in the chemical sense, paraffin belongs to that group. Evidently Congress used the words “mineral wax” in their popular sense; otherwise, they would cover nothing. The article in question is compounded of carnauba wax and paraffin, and when completed is to all appearance a waxy substance, used for the same purpose as are other waxes, and containing no animal wax. We concur with the board and the Circuit Court.
The decision is affirmed.